Citation Nr: 0403778	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  03-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to January 11, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date prior to November 9, 
2001, for the grant of service connection for status post 
cold injury of the right and left feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from September 1939 to March 1946, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  

The issue of entitlement to an effective date prior to 
November 9, 2001, for a grant of service connection for 
status post cold injury of the feet will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained for 
this issue on appeal.  

2.  The veteran was discharged from service in March 1946 and 
filed an initial claim for service connection for PTSD on 
January 11, 2000.  


CONCLUSION OF LAW

The requirements for an effective date prior to January 11, 
2000, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

At the outset, the Board would observe that the record on 
appeal does not reflect that the veteran was notified of the 
provisions of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran for obtaining that evidence in 
connection with his claim for an earlier effective date for 
the grant of service connection for PTSD.  In any event, the 
Board would observe that the Statement of the Case provided 
to the veteran notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In this case, the relevant and probative evidence 
consists of evidence of the date of the veteran's discharge 
from service and the date he filed a claim for service 
connection for PTSD.  That evidence is associated with the 
claims file.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

Furthermore, as will be explained below, the Board finds that 
the law in this particular case, and not the evidence, is 
dispositive, although the Board does acknowledge that in some 
effective date claims the reverse may be true.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no affect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no affect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
actual evidence, is dispositive).  Therefore, the Board finds 
that no further action is necessary under the VCAA in this 
case and that the case is ready for appellate review.  

The basic facts in this case are not in dispute.  Service 
records show that the veteran was discharged from service in 
March 1946 and that he filed a claim for VA benefits the 
following month in April 1946.  That claim was specifically 
for trench foot.  A rating decision dated in May 1946 denied 
that claim.  In March 1948, the veteran filed an application 
for hospital treatment or domiciliary care.  Physical 
examination performed at that time was limited to 
gastrointestinal complaints.  Sometime before August 1950 the 
veteran apparently filed a claim for dental treatment because 
the record contains an August 1950 rating decision pertaining 
to the veteran's teeth and a September 1950 letter to him 
informing him of the decision made on his claim.  The first 
reference to a claim for service connection for PTSD is 
contained in a statement from the veteran's former service 
representative and was received by the RO on January 11, 
2000.  A rating decision dated in August 2001 subsequently 
granted service connection for PTSD effective January 11, 
2000.  

Under VA laws and regulations the effective date of an award 
of disability compensation to a veteran is a day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date of an award of 
disability compensation is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case, it is clear that the veteran did not file a 
claim for service connection for PTSD, or any other 
psychiatric disorder, within one year of separation from 
service.  The only claim the veteran filed within one year of 
separation from service was the claim for service connection 
for trench feet.  Rather, the record reflects that the 
veteran first filed a claim for service connection for PTSD 
on January 11, 2000.  Indeed, at no time has the veteran 
asserted or contended that he filed a claim for service 
connection for PTSD prior to January 11, 2000.  The RO 
correctly chose that date as the effective date for the grant 
of service connection for PTSD since the claim was filed more 
than one year following the veteran's separation from 
service.  

The law governing the effective date of an award is quite 
specific, and in this case would either be limited to the day 
following separation from service, if a claim was received 
within one year of separation from service, or the date the 
veteran's claim was received.  No claim having been submitted 
within one year of separation from service, the Board finds 
that an effective date prior to January 11, 2000, is not 
warranted.  Simply put, the law does not provide for an 
effective date prior to that granted by the RO.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to January 11, 2000, for the grant of 
service connection for PTSD is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an effective date prior to November 9, 
2001, for the grant of service connection for status post 
cold injury of the feet discloses a need for further 
development prior to final appellate review.  In this regard, 
in support of the veteran's claim he submitted a VA letter 
FL3-39 (Acknowledgement of Receipt of Claim) dated in January 
1951.  The veteran contends that he filed a claim in 1951 for 
foot pain and that this was the acknowledgement form mailed 
to the veteran.  It is asserted that this claim remained 
opened and pending since that date and the veteran has 
requested an effective date for the grant of service 
connection for this disability back to 1951.  

However, while the veteran apparently did file a claim with 
the VA in January 1951 the acknowledgement of receipt of 
claim submitted by the veteran does not indicate what benefit 
the veteran was claiming.  For example, was the veteran 
filing an additional application for hospital treatment or 
domiciliary care after the March 1948 claim, vocational 
rehabilitation benefits, or as contended by the veteran, a 
claim for service connection for a disorder of his feet?  The 
RO does not appear to have made any attempt to ascertain to 
what claim the January 1951 acknowledgement of receipt of 
claim pertains.  The Board is of the opinion that an attempt 
should be made to ascertain what benefit the veteran was 
seeking in January 1951.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should ensure 
that the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 have been 
satisfied, to include compliance with the 
decisions of the United States Court of 
Appeals for Veterans Claims.  

2.  The RO should attempt to determine 
what benefit the veteran was claiming in 
January 1951 when the VA letter FL3-39 
(Acknowledgement of Receipt of Claim) was 
sent to him.  In doing so, the RO should 
review the contents of any other file the 
veteran may have with the VA beyond his 
claims file, including, but not limited 
to, any MAS file, vocational 
rehabilitation folder and loan guarantee, 
education, insurance and dental folders.  
The RO should also attempt to determine 
what component of the VA regularly 
utilized a VA letter FL3-39 in 
acknowledging receipt of applications for 
benefits. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



